By the COURT:
After the continuance of the cause no rules or proceedings could be had in it until the succeeding term.*

Judgment reversed, and cause remanded.


 A general continuance of all causes at the end of the Term -will prevent a discontinuance, without an entry of continuance in each particular case. Peck, J., in Johnson v. Ditty, 7 Yerg. 85-87. But see King of Spain v. Oliver, Pet. C. C. 217, where it was held that the continuance of a cause by consent does not discharge a rule for trial or non pros.